EXHIBIT 99.3 SEVERANCE AGREEMENT (CHANGE IN CONTROL) THIS SEVERANCE AGREEMENT (CHANGE IN CONTROL), dated as of and effective December 18, 2009, is by and between Menlo Logistics, Inc. (the "Employer"), and Robert L. Bianco, Jr. (the "Executive"). WHEREAS, the Employer (a) considers it essential to foster the continued employment of key management personnel, (b) recognizes that the possibility of a Change in Control exists and that such possibility, and the uncertainty and questions which it may raise among management, may result in the departure or distraction of management personnel to the detriment of the Employer, and (c) has determined that appropriate steps should be taken to reinforce and encourage the continued attention and dedication of members of the Employer’s management, including the Executive, to their assigned duties without distraction in the face of potentially disturbing circumstances arising from the possibility of a Change in Control; NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the Employer and the Executive hereby agree as follows: · The attached Terms and Conditions are incorporated herein and made a part of this Agreement. · The Term of this Agreement shall commence on December 18, 2009and expire as provided in the definition of “Term” in Section 1 of the attached Terms and Conditions. · Subject to the other provisions of this Agreement, if the Executive incurs a Severance the Executive shall be entitled to receive from the Employer: (i) the Severance Payment (the amount of which shall be determined using a multiple (the “Severance Multiple”) of three); (ii) the Prorated Target Bonus Amount; (iii) the Outplacement Services at a cost to the Employer not to exceed $25,000; and (iv) the Severance Benefits for a period of 36 months following the Severance Date (the “Severance Period”). · If the Executive transfers to and becomes an employee of the Company or an Affiliate, the Employer shall assign this Agreement to the Company or the Affiliate (as applicable) which shall become the Employer and shall assume the obligations of the Employer. · This Agreement supersedes (i) all prior severance agreements between the Executive, on the one hand, and the Employer, the Company or any Affiliate, on the other hand, and (ii) all prior severance plans, severance policies or other severance arrangements applicable to the Executive, in each case relating to severance payments and other benefits to be made available to the Executive upon a change in control. MENLO LOGISTICS, INC. By: Name:Patrick M. Terry Title:Secretary EXECUTIVE By: Name:Robert L. Bianco, Jr.
